PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/798,826
Filing Date: 31 Oct 2017
Appellant(s): Motus X, PLLC



__________________
Shane V. Cortesi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 20, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 20, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-6, 8, 10-12, 14, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (2005/0159688) in view of Stiles (8,870,715), Engel (5,643,182), and Sedlack (5,887,945) collectively.
With respect to claim 1, Sakamoto discloses a knee rehabilitation device (see [0004], massaging above and below knee muscles). Sakamoto’s device is able to perform the intended use of increasing the range of motion of a leg having a first side and a second side opposite the first side since Sakamoto’s device is able to improve blood circulation above and below the knee. Sakamoto in figures 1 and 15 shows that the massager (1) formed of a U-shaped member (10) having a left post with a left post top end (3), and a right post having a right post top end (3).
Sakamoto’s left and right posts each lack a post bottom end configured to rest on the ground. 
However, Stiles teaches a knee massager having left and right bottom ends (24, fig 1) rest on the floor (see col. 3, lines 63-65 and figs. 1 and 5 of Stiles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sakamoto’s U shaped stay with left and right post bottom ends as taught by Stiles, so as to provide stability of the device and easier manipulation by the user.
The modified Sakamoto device has the left and right post heights (13 and 14, fig. 1 of Sakamoto) each extends from its respective post bottom end (also see figs. 1 and 5 of Stiles), the left and right post heights are parallel to each other (see fig. 1 of Stiles), the interior surfaces of the left and right posts facing each other and the outside surfaces of the left and right posts facing away from each other (see fig. 1 of Stiles), an upper transverse bar (30, fig 1 of Sakamoto) extending between the left and right post (see location of (30) fig 1 of Sakamoto), and a lower transverse bar (20, fig 1 of Sakamoto) located below the upper transverse bar (see location of (20) figs 1 and 3 of Sakamoto) and above the left and right post bottom end (24, fig 1 of Stiles; Sakamoto was modified to include bottom ends which would allow the lower transverse bar to be above the post bottom ends). 
Sakamoto’s rollers (20 and 30, fig. 3) each is covered by an elastic protective member (22, 32 fig. 1), see [0067] and [0070] of Sakamoto. 
Sakamoto lacks a detail description that the elastic protective members each comprises a foam pad. 
However, Engel teaches transverse bars (35, Fig. 1 of Engel) comprised of a foam pad (34, Fig. 1 of Engel) to rest against the user's leg (see col. 1, lines 64-66 of Engel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto’s rollers with the foam pad as taught by Engel so as to be able to provide a material that has the ability to easily conform to small irregularities across the body (see col. 3, lines 6-8 of Engel) for proper stretching. 
Sakamoto in figure 11 and section [0109] discloses a mount adjusting mechanism (60) having a plurality of C-shaped holders (61) (C-clamps) on each side of the left and right side portions (13 and 14, fig. 11, post heights), the holder (61) has moderate elasticity for allowing the connection bar (50) (upper transverse bar) to elastically pass through the opening in the holder (61) into the holder (see lines 9-12 of section [0109]). Sakamoto’s C-clamps are located on the left and right posts. 
The modified Sakamoto reference lacks C-clamp on a left end and right end of the transverse bars.
However, Sedlack teaches C-clamps (92) located on the each end of a bar (34) for selectively coupling to a frame (12a), see fig. 3 and 4 of Sedlack. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto’s mounting adjustment mechanism of the upper bar with opposing C-clamps located at the ends of the bar as taught by Sedlack, since it appears that having the c-clamps on the bar would perform equally well with location adjustments. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify connection of Sakamoto’s lower transverse bar with a C-clamp located at each end of the bar as taught by Sedlack, so as to be able to attach to the left and right posts more easily. 
The modified reference of Sakamoto shows the transverse bars being slideably attached (c-clamps are not locked in place allowing them to freely move along the left and right posts) to the left and right posts by the left and right end c-clamps, the left and right end c-clamps configured to slide along the interior surfaces of the left and right posts (the transverse bars are attached to the interior of the posts, thus slideable along the interior surfaces) for at least a segment of the left post height and the right post height (see fig. 1 of Sakamoto). 
The modified Sakamoto reference shows the transverse bars are independently movable (note each bar is attached to the left and right posts independently of one another and not locked in any position) (H-shaped; see fig. 1 of Sakamoto). The modified Sakamoto reference shows the left post top end is not attached the right post top end (fig. 1 of Sakamoto).
The modified Sakamoto reference shows the left post bottom end is not attached to the right post bottom end (H-shaped, see "two distal ends" col. 3, line 63 of Stiles). 
The modified Sakamoto reference shows each of the left and right end c-clamps comprise a side opening (92, Fig. 4 of Sedlack) leading to a generally hollow interior receiving the left and right posts (see col. 5, lines 20-23 of Sedlack; note element 92 is configured to attach to a frame section 12a thus capable of attaching to the posts). 
The modified Sakamoto reference shows the left side opening of the left end c-clamp of the upper and lower transverse bars face away from the right side opening of the right end c-clamp of the upper and lower transverse bars, respectively, and toward the interior surface of the left post (see modification above by Sedlack; note the c-clamps would oppose one another to effectively attach to the left and right vertical posts). 
With respect to claim 2, the modified Sakamoto reference discloses each of the c-clamps does not include a lock for fixing the c-clamp in place (61, Fig. 11 of Sakamoto and 92, Fig. 4 of Sedlack; c-clamps have an open side with no locking mechanism) along the left post and right post height. 
With respect to claim 3, the modified Sakamoto reference discloses the transverse bars are the sole points of attachment of the left and right posts (post top end of Sakamoto fig. 1, see "two distal ends" col. 3, line 56 and 63 of Stiles; note the modified Sakamoto is an H-shape only the transverse bars connect the left and right posts).
With respect to claim 4, the modified Sakamoto reference discloses the c-clamps removably attach the transverse bars to the left and right posts (see col. 5, lines 20-23 of Sedlack), each c-clamp comprises two deflectable ends (flexible, see col. 4 lines 19-20 of Sedlack) configured to deflect and allow the left and right post to snap into place in said generally hollow interior of said c-clamp. 
With respect to claim 5, the modified Sakamoto reference discloses of the right post top end, the right post bottom end, the left post top end and the left post bottom end are free (H shaped, top ends, fig. 1 of Sakamoto, see "two distal ends" col. 3, line 56 and 63 of Stiles). 
With respect to claim 6, the modified Sakamoto reference discloses the foam pads (see Engel's foam pad, Fig. 1 (34)) of the upper and lower transverse bars are cylindrical in shape (see col. 3, lines 8-9 of Engel) and comprise a hole receiving the transverse bars (see col. 2, lines 66-67 of Engel). 
With respect to claim 8, the modified Sakamoto reference discloses lower and upper transverse bars each comprised of a center and the device is symmetrical about the center (the modified reference of Sakamoto includes identical left and right posts with identical upper and lower transverse bars, i.e. symmetry about the center) of the transverse bars. 
With respect to claim 10, the modified Sakamoto reference discloses the left post top end and right post top end are curved (fig. 1 of Sakamoto) relative to the left post bottom end and the right post bottom end (fig. 1 of Sakamoto), the upper and lower transverse bars are perpendicular to the left and right posts (H-shaped). 
With respect to claim 11, the modified Sakamoto reference discloses the upper lower transverse bars comprised of rigid plastic (see [0071] lines 6-8 of Sakamoto) and the left and right posts being steel (see [0071] lines 9-10) but lacks the right and left posts being rigid plastic.
However, Stiles teaches a knee rehabilitation device with left and right posts comprising of rigid plastic (see col. 5, lines 16-18 of Stiles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the steel of the left and right posts of Sakamoto with rigid plastic as taught by Stiles. Since rigid plastic material is well known in the art substituting one rigid material with another known rigid material, it appears that doing so would provide a lighter weight device that is easier to carry and maneuver. 
With respect to claim 12, the modified Sakamoto reference discloses the left post is a mirror image of the right post and the upper transverse bar is a mirror image of the lower transverse bar (the modified reference of Sakamoto includes identical left and right posts with identical upper and lower transverse bars, i.e. mirror images of one another). 
With respect to claim 14, the modified Sakamoto reference discloses a knee rehabilitation device comprised of biocompatible plastics (Stiles discloses a device of PVC in col. 5, lines 16- 18, Note that the PVC is a biocompatible plastic because it can safely be in contact with the human body).
With respect to claim 25, the modified Sakamoto shows the upper transverse bar (30, fig 1 of Sakamoto) is linear between the left and right c-clamps and the lower transverse bar (20, fig 1 of Sakamoto) is linear between the c-clamps.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sakamoto in view of Engel, Stiles, and Sedlack as applied to claim 1 above, and further in view of Conley (7,762,936).
With respect to claim 13, the modified Sakamoto reference has right and left post heights (see claim 1 above) but lacks adjustable post heights. 
However, Conley teaches a knee rehabilitation device with adjustable left and right post heights (see col. 4, lines 59-62 of Conley).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posts of Sakamoto to provide the right and left posts with adjustable post heights as taught in Conley. Doing so would allow users of different heights to accurately use the rehabilitation device.
With respect to claim 27, the modified Sakamoto reference shows the left and right posts are generally cylindrical (pipe, see [0066] lines 1-2; fig. 1 of Sakamoto) in shape and rigid (see [0071] lines 9-10 of Sakamoto).
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Engel, Stiles, and Sedlack as applied to claim 1 above, and further in view of Main (2002/0193710).
With respect to claim 16, the modified Sakamoto reference shows all the elements of the current invention as stated above but lacks an angle gauge configured to measure the orientation of the device. 
However, Main teaches a knee rehabilitation device with an angle gauge (see Fig. 1 (44) of Main) configured to measure the orientation of the device (see paragraph [0031], lines 1-4 of Main). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto to incorporate the angle gauge as taught by Main. Doing so would be useful to track progress of the user from session to session (see paragraph [0031], lines 4-5 of Main). 
Regarding claim 17, the modified Sakamoto reference further lacks a location of the angle gauge such that the angle gauge is attached to the left or right post. 
However, the feature of choosing a particular location, (placing the angle gauge on the left or right post) is considered as an obvious design choice, since it appears that there is no criticality on the location of the gauge, and the modified Sakamoto device would perform equally well with the gauge being placed on the left or the right posts.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Engel, Stiles, and Sedlack as applied to claim 1 above, and further in view of Hall (2011/0224585).
With respect to claim 18, the modified reference of Sakamoto shows the knee rehabilitation device of claim 1 (see above claim 1), where the interior surfaces of the posts face the human's leg and the side openings of the c-clamps face laterally away from the human’s leg but lacks a method step of positioning the transverse bars against the user's leg. 
However, Hall teaches a step of positioning the upper sling (104, fig 3) against the front side of the human's leg above the knee (see position above knee in fig 3) and positioning the lower transverse bar (108, fig 3) against the rear side of the human's leg and below the knee and above the foot (see position between foot and knee on fig 3) so that the user's legs is in a bent position (see knee bent in fig 4). Further, moving the top ends of the posts so that the user's leg begins to straighten (see change of leg positioning in figs. 4-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified device of Sakamoto with the teachings of Hall to position the upper and lower bars of Sakamoto against the user's leg and moving the device as taught by Hall. Doing so would be useful for accurate flexion and extension of the knee for proper rehabilitation. 
With respect to claim 19, the modified Sakamoto reference discloses the method step of the transverse bars not being locked in place along the left and right posts (92, Fig. 4 of Sedlack; no locking mechanism holds the clamp to element 12a). 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Engel, Stiles, and Sedlack as applied to claim 1 above, and further in view of Kie (2014/0200490).
With respect to claim 20, Sakamoto in view of Engle teaches the knee rehabilitation device of claim 1 (see above claim 1) where the interior surfaces of the posts face the human's leg and the side openings of the c-clamps face laterally away from the human’s leg, but lacks a method step of positioning the transverse bars against the user's leg. 
However, Kie teaches a step of positioning the upper bar (upper element 21, fig 1) against the thigh on the rear side of the human’s leg behind the knee (see position of upper element 21 in fig 5) and positioning the lower transverse bar (lower element 21 in fig 1) against the front side of the human’s leg and below the knee and above the foot (see location of lower 21 in fig 5) so that the user's legs is in a slightly bent position (see fig. 5). Further, moving the top end of the post so that the user's leg becomes further bent (see [0020], lines 1-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified device of Sakamoto with the teachings of Kei to position the upper and lower bars of Sakamoto against the user's leg and moving the device as taught by Kei. Doing so would be useful for accurate flexion and extension of the knee for proper rehabilitation. 
With respect to claim 21, the modified Sakamoto reference discloses the method step of the transverse bars not being locked in place along the left and right posts (92, Fig. 4 of Sedlack; no locking mechanism holds the clamp to element 12a).
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (2005/0159688) in view of Stiles (8,870,715), Engel (5,643,182), Sedlack (5,887,945), and Hall (2011/0224585), collectively.
With respect to claim 22, Sakamoto discloses a knee rehabilitation device (see [0004], massaging above and below knee muscles). Sakamoto’s device is able to perform the intended use of increasing the range of motion of a leg having a first side and a second side opposite the first side since Sakamoto’s device is able to improve blood circulation above and below the knee. Sakamoto in figures 1 and 15 shows that the massager (1) formed of a U-shaped member (10) having a left post with a left post top end (3), and a right post having a right post top end (3).
Sakamoto’s left and right posts each lack a post bottom end configured to rest on the ground. 
However, Stiles teaches a knee massager having left and right bottom ends (24, fig 1) rest on the floor (see col. 3, lines 63-65 and figs. 1 and 5 of Stiles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sakamoto’s U shaped stay with left and right post bottom ends as taught by Stiles, so as to provide stability of the device and easier manipulation by the user.
The modified Sakamoto device has the left and right post heights (13 and 14, fig. 1 of Sakamoto) each extends from its respective post bottom end (also see figs. 1 and 5 of Stiles), the left and right post heights are parallel to each other (see fig. 1 of Stiles), an upper transverse bar (30, fig 1 of Sakamoto) extending between the left and right post (see location of (30) fig 1 of Sakamoto), and a lower transverse bar (20, fig 1 of Sakamoto) located below the upper transverse bar (see location of (20) figs 1 and 3 of Sakamoto) and above the left and right post bottom end (24, fig 1 of Stiles; Sakamoto was modified to include bottom ends which would allow the lower transverse bar to be above the post bottom ends). 
Sakamoto’s rollers (20 and 30, fig. 3) each is covered by an elastic protective member (22, 32 fig. 1), see [0067] and [0070] of Sakamoto. 
Sakamoto lacks a detail description that the elastic protective members each comprises a foam pad. 
However, Engel teaches transverse bars (35, Fig. 1 of Engel) comprised of a foam pad (34, Fig. 1 of Engel) to rest against the user's leg (see col. 1, lines 64-66 of Engel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto’s rollers with the foam pad as taught by Engel so as to be able to provide a material that has the ability to easily conform to small irregularities across the body (see col. 3, lines 6-8 of Engel) for proper stretching. 
Sakamoto in figure 11 and section [0109] discloses a mount adjusting mechanism (60) having a plurality of C-shaped holders (61) (C-clamps) on each side of the left and right side portions (13 and 14, fig. 11, post heights), the holder (61) has moderate elasticity for allowing the connection bar (50) (upper transverse bar) to elastically pass through the opening in the holder (61) into the holder (see lines 9-12 of section [0109]). Sakamoto’s C-clamps are located on the left and right posts. 
The modified Sakamoto reference lacks the transverse bars being slideably attached to the left post and the right post and configured to slide along at least a segment of the left post height and the right post height.
However, Sedlack teaches C-clamps (92) located on the each end of a bar (34) for selectively coupling to a frame (12a), see fig. 3 and 4 of Sedlack; the transverse bars being slideably attached (c-clamps are not locked in place allowing them to freely move along the left and right posts) to the left and right posts by the left and right end c-clamps. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto’s mounting adjustment mechanism of the upper bar with C-clamps located at the ends of the bar as taught by Sedlack, since it appears that having the c-clamps on the bar would perform equally well with location adjustments. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify connection of Sakamoto’s lower transverse bar with a C-clamp located at each end of the bar as taught by Sedlack, so as to be able to attach to the left and right posts more easily. 
The modified Sakamoto reference shows the transverse bars are independently movable (note each bar is attached to the left and right posts independently of one another and not locked in any position) (H-shaped; see fig. 1 of Sakamoto). The modified Sakamoto reference shows the left post top end is not attached the right post top end (fig. 1 of Sakamoto).
The modified Sakamoto reference shows the left post bottom end is not attached to the right post bottom end (H-shaped, see "two distal ends" col. 3, line 63 of Stiles). 
The modified Sakamoto but lacks a method step of positioning the transverse bars against the user's leg. 
However, Hall teaches a step of positioning the upper sling (104, fig 3) against the front side of the human's leg above the knee (see position above knee in fig 3) and positioning the lower transverse bar (108, fig 3) against the rear side of the human's leg and below the knee and above the foot (see position between foot and knee on fig 3) so that the user's legs is in a bent position (see knee bent in fig 4). Further, moving the top ends of the posts so that the user's leg begins to straighten (see change of leg positioning in figs. 4-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified device of Sakamoto with the teachings of Hall to position the upper and lower bars of Sakamoto against the user's leg and moving the device as taught by Hall. Doing so would be useful for accurate flexion and extension of the knee for proper rehabilitation.
With respect to claim 26, the modified Sakamoto shows that the upper transverse bar and lower transverse bar are liner (20; 30, fig 1 of Sakamoto).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (2005/0159688) in view of Stiles (8,870,715), Engel (5,643,182), Sedlack (5,887,945), and Kie (2014/0200490), collectively.
With respect to claim 23, Sakamoto discloses a knee rehabilitation device (see [0004], massaging above and below knee muscles). Sakamoto’s device is able to perform the intended use of increasing the range of motion of a leg having a first side and a second side opposite the first side since Sakamoto’s device is able to improve blood circulation above and below the knee. Sakamoto in figures 1 and 15 shows that the massager (1) formed of a U-shaped member (10) having a left post with a left post top end (3), and a right post having a right post top end (3).
Sakamoto’s left and right posts each lack a post bottom end configured to rest on the ground. 
However, Stiles teaches a knee massager having left and right bottom ends (24, fig 1) rest on the floor (see col. 3, lines 63-65 and figs. 1 and 5 of Stiles). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sakamoto’s U shaped stay with left and right post bottom ends as taught by Stiles, so as to provide stability of the device and easier manipulation by the user.
The modified Sakamoto device has the left and right post heights (13 and 14, fig. 1 of Sakamoto) each extends from its respective post bottom end (also see figs. 1 and 5 of Stiles), the left and right post heights are parallel to each other (see fig. 1 of Stiles), an upper transverse bar (30, fig 1 of Sakamoto) extending between the left and right post (see location of (30) fig 1 of Sakamoto), and a lower transverse bar (20, fig 1 of Sakamoto) located below the upper transverse bar (see location of (20) figs 1 and 3 of Sakamoto) and above the left and right post bottom end (24, fig 1 of Stiles; Sakamoto was modified to include bottom ends which would allow the lower transverse bar to be above the post bottom ends). 
Sakamoto’s rollers (20 and 30, fig. 3) each is covered by an elastic protective member (22, 32 fig. 1), see [0067] and [0070] of Sakamoto. 
Sakamoto lacks a detail description that the elastic protective members each comprises a foam pad. 
However, Engel teaches transverse bars (35, Fig. 1 of Engel) comprised of a foam pad (34, Fig. 1 of Engel) to rest against the user's leg (see col. 1, lines 64-66 of Engel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakamoto’s rollers with the foam pad as taught by Engel so as to be able to provide a material that has the ability to easily conform to small irregularities across the body (see col. 3, lines 6-8 of Engel) for proper stretching. 
Sakamoto in figure 11 and section [0109] discloses a mount adjusting mechanism (60) having a plurality of C-shaped holders (61) (C-clamps) on each side of the left and right side portions (13 and 14, fig. 11, post heights), the holder (61) has moderate elasticity for allowing the connection bar (50) (upper transverse bar) to elastically pass through the opening in the holder (61) into the holder (see lines 9-12 of section [0109]). Sakamoto’s C-clamps are located on the left and right posts. 
The modified Sakamoto reference lacks the transverse bars being slideably attached to the left post and the right post and configured to slide along at least a segment of the left post height and the right post height.
However, Sedlack teaches C-clamps (92) located on the each end of a bar (34) for selectively coupling to a frame (12a), see fig. 3 and 4 of Sedlack; the transverse bars being slideably attached (c-clamps are not locked in place allowing them to freely move along the left and right posts) to the left and right posts by the left and right end c-clamps. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakamoto’s mounting adjustment mechanism of the upper bar with C-clamps located at the ends of the bar as taught by Sedlack, since it appears that having the c-clamps on the bar would perform equally well with location adjustments. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify connection of Sakamoto’s lower transverse bar with a C-clamp located at each end of the bar as taught by Sedlack, so as to be able to attach to the left and right posts more easily. 
The modified Sakamoto reference shows the transverse bars are independently movable (note each bar is attached to the left and right posts independently of one another and not locked in any position) (H-shaped; see fig. 1 of Sakamoto). The modified Sakamoto reference shows the left post top end is not attached the right post top end (fig. 1 of Sakamoto).
The modified Sakamoto reference shows the left post bottom end is not attached to the right post bottom end (H-shaped, see "two distal ends" col. 3, line 63 of Stiles). 
The modified Sakamoto but lacks a method step of positioning the transverse bars against the user's leg. 
However, Kie teaches a step of positioning the upper bar (upper element 21, fig 1) against the thigh on the rear side of the human’s leg behind the knee (see position of upper element 21 in fig 5) and positioning the lower transverse bar (lower element 21 in fig 1) against the front side of the human’s leg and below the knee and above the foot (see location of lower 21 in fig 5) so that the user's legs is in a slightly bent position (see fig. 5). Further, moving the top end of the post so that the user's leg becomes further bent (see [0020], lines 1-9). Where the bars are not locked in place while in use (the c-clamps of Sedlack are not fixed to the posts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified device of Sakamoto with the teachings of Kie to position the upper and lower bars of Sakamoto against the user's leg and moving the device as taught by Kie. Doing so would be useful for accurate flexion and extension of the knee for proper rehabilitation.
With respect to claim 24, the modified Sakamoto shows that the upper transverse bar and lower transverse bar are linear (20; 30, fig 1 of Sakamoto).
(2) Response to Argument
Sakamoto teaches away from two freely and independently movable transverse bars.
Appellant argues on page 14 that the positioning the c-clamps on the transverse bar would allow movement of the transverse bar, which would in turn defeat the purpose of the Sakamoto device of providing constant pressure, Sakamoto teaches away from traverse bars that are slideable along the post heights.
Examiner disagrees since after the modification by Sedlack with the c-clamps as claimed, the transverse bars would still apply a pressure to the user’s leg while using. Even if the bar slides up and down during use, a constant pressure is still applied to the front or back of the user’s leg by the transverse bars. The attachment of the transverse bars in Sakamoto does lock them in place, but as disclosed the bars adjustable ([0109], lines 1-6). Therefore, the Sakamoto reference discloses a connection mechanism for adjusting the bars vertically and it would be obvious to change the connection to be clamps on the transverse bars rather than the vertical posts. Sakamoto does not teach away from slidable transverse bars and the modification with Sedlack would be obvious to provide a different connection to the vertical posts. 
The orientation of the c-clamps facing outward is distinct from Sakamoto and cannot be remedied by the non-analogous Sedlack reference.
Appellant argues on page 20 that Sedlack is not properly combinable with the other references and because Sedlack relates to an “Infant Seat,” it simply is not a knee rehabilitation device, and therefore does not fall within the field of knee rehabilitation devices.
Examiner disagrees since Sedlack is only relied on to teach the c-clamps at opposite ends of a transverse bar to attaching to vertical posts. One of ordinary skill in the art would look to Sedlack for the c-clamp modification since the clamps taught are capable of performing the same function of connecting the transverse bars to the vertical posts, as the instant application. In the modification, the c-clamps of Sedlack are attached to the ends of the transvers bars of Sakamoto in opposite directions allowing the bars to slide freely and independently. As for the orientation of the c-clamp in the instant application, Sedlack teaches c-clamps in fig 4 face downward, however, the bar which the clamps extend from is not horizontal as the transverse bars disclosed by Sakamoto. Therefore, when Sakamoto is modified by Sedlack the c-clips are on the ends of the transverse bars and would have the openings in the left and right direction, opposite one another. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785      
                                                                                                                                                                                                  /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.